975 F.2d 434
59 Empl. Prac. Dec. P 41,635
Elvis TOLEFREE, Appellant,v.CITY OF KANSAS CITY, MISSOURI, Appellee.
No. 91-2002.
United States Court of Appeals,Eighth Circuit.
July 9, 1992.

Appeal From the United States District Court for the Western District of Missouri.
Prior report:  8th Cir., 964 F.2d 803.
This matter is before the Court on appellee's petition for rehearing with suggestion for rehearing en banc.   It is hereby ordered that the petition for rehearing by the panel is granted, and the panel's opinion is vacated.   A new opinion will be issued at a future date.   This ruling makes the suggestion for rehearing en banc moot, and no action will be taken on that suggestion.
Before LOKEN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.

ORDER

1
IT IS HEREBY ORDERED that appellant review the records of the district court, the Kansas City Personnel Appeals Board, the Kansas City Department of Human Relations, and the EEOC to determine whether the complete records with respect to the appellant have been filed with this court.   To the extent that there are documents, transcripts, correspondence, and other materials relating to the appellant's case that have not yet been filed with this court, the appellant is directed to file them within 30 days of the date of receipt of this Order.   The appellee is directed to cooperate with the appellant in providing these documents to the court.


2
IT IS FURTHER ORDERED that simultaneously with the filing of the above documents, the parties shall file supplemental briefs addressing the following questions:


3
1. To what extent, if any, does Brown v. St. Louis Police Dept., 691 F.2d 393 (8th Cir.1982) control this case?   In what respects do the Brown and Tolefree cases differ, especially with respect to claims for a remedy, theories of redress and procedures followed?


4
2. What are the respective roles of the Personnel Appeals Board, the Kansas City Department of Human Relations, and the EEOC in cases in which an employee of Kansas City alleges that he was discharged because of his race or because he filed a claim of racial discrimination against the City?   Does any one of these agencies have exclusive jurisdiction to hear claims of racial discrimination?   If not, can an employee decide with which agency to file his claim?   What are the implications of the employee's decision?


5
3. Must a discharged employee of Kansas City who appeals his termination to the Personnel Appeals Board raise any claim of discriminatory discharge before the Personnel Appeals Board, or can he choose to raise it before the Kansas City Department of Human Relations instead?   If so, what are the implications of this choice?